 22DECISIONSOF NATIONALLABOR RELATIONS BOARDFortex Manufacturing Company, Inc.andAmalga-mated Clothing Workers of America,AFL-CIO.Cases 15-CA-3553 and 15-CA-3614June 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn March 30, 1970, Trial Examiner Melvin Pol-lack issued his Decision in the above-entitled case,finding that the Respondent had engagedin certainunfair labor practices within the meaning of the Na-tionalLaborRelationsAct,asamended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief, and theGeneral Counsel and the Amalgamated ClothingWorkers of America, AFL-CIO, filed briefs in sup-port of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National LaborRelationsBoard hasdelegated its powers in connection with thisproceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this proceeding, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.pany, Inc., in violation of Section 8(a)(1) and (3)of the Act, has maintained and enforced an invalidno-solicitation rule; that it suggested that its em-ployees withdraw from the Charging Union, Amal-gamated Clothing Workers of America,AFL-CIO,and assisted them in attempting to do so; and thatRespondent discharged Ruth Pinkerton because ofhermembership in, and activities in behalf of,the Union.Briefs were filed by all parties.Upon the entire record in the case,'and my ob-servation of the witnesses as they testified, I makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, an Alabama corporation, manufac-turesmen's sleepwear at a plant located in FortDeposit,Alabama, and at two plants located inGreenville, Alabama. Respondent's interstate ship-ments were in excess of $50,000 during the 12-month period preceding the issuance of the com-plaint. I find, as Respondent admits, that it is en-gaged in commerce within the meaning of Section2(6) and (7) of the ActII.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheNo-Solicitation RuleORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Fortex ManufacturingCompany, Inc., Greenville, Alabama, its officers,agents, successors, and assigns, shall take the actionset in the Trial Examiner's recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This proceed-ing under Section 10(b) of the National LaborRelations Act, as amended, was heard in Green-ville,Alabama, on January 6, 1970 Pursuant to acharge filed in Case 15-CA-3553 on May 19,1969, and a charge filed in Case l5-CA-3614 onAugust 4, 1969, a consolidated complaint was is-suedonOctober 21, 1969, and amended onDecember 5, 1969. The complaint, as amended, al-leges that Respondent Fortex Manufacturing Com-On April 30, 1969,2 during the Union's organiza-tional campaign, Respondent posted a notice signedby Vice President Aubrey Duncan that "solicitingon company property without written approvalfrom management is cause for discharge." Thenotice was posted on the bulletin boards and at thetime clocks of the Fort Deposit and Greenvilleplants.Three Fort Deposit employees, includingEmma Leona Sexton, advised Superintendent O. R.Duncan that they had signed union cards and wereworking for the Union. Duncan said that was their"privilege" but "All I ask is not to have any unionactivity on the company property."" On the morn-ing of May 2, 12 Greenville employees spoke toAubrey Hayden, the Greenville manager, in his of-fice.Virginia Hooper, spokesman for the group,testified that she told Hayden they had signed unioncards, they had all been to union meetings, andthey were going to do anything they could "to helpthe Union get in there." Hayden said that was "all'The unopposed motion of the General Counsel to correct the record isgranted2All dates hereafter are in 1969 unless otherwise indicated' Sexton's testimony concerning this conversation with Duncan is uncon-tradicted184 NLRB No. 3 FORTEX MANUFACTURING CO.right" but that they "could not solicit on companyproperty or during working hours, that lunch timeand break time was [their] time, but not on com-pany property."4 The rule was still posted when thiscase was heard on January 6, 1970.Manager Hayden and John C. Norman, assistantto Respondent's production vice president, testifiedthat the no-solicitation notice was directed againstoutside solicitors and was not enforced against em-ployees who wore stickers reading "Vote Yes" be-fore a Board election conducted on July 24, 1969.The text of the no-solicitation notice,5 its timing,themanner of its posting, and the uncontradictedtestimony of Sexton and Hooper show that it ap-plied to employee organizing activity Respondenthad no occasion to apply the rule against em-ployees who wore union stickers, since such con-duct of itself involved no solicitation. The record infact shows no union solicitation at the Fort DepositandGreenvilleplantsafter the no-solicitationnotice was posted.As the no-solicitation rule posted by Respondentforbids employees from engaging in union solicita-tion on nonworking time, and as Respondent hasshown no special circumstances making the rulenecessary in order to maintain production ordiscipline, I find that Respondent has promulgatedand maintained an invalid no-solicitation rule, inviolation of Section 8(a)(1) of the Act.LexingtonMetal Products Company,166 NLRB 878.B.The Discharge of Ruth PinkertonRuth Pinkerton started to work at the Greenvilleplant in March 1965. Pinkerton, a utility operator,received a $50 bonus in April 1969 for working 25weeks without being absent or late. ManagerAubrey Hayden considered her "in the top echelonas an operator."Pinkerton signed a union card on April 14, 1969.She handed out cards to other employees andreceived back three or four signed cards. She at-tended a union meeting held in the latter part ofApril and, about 6.45 a m on May 1, came "up theline and hollered `A meeting tonight at 7:00."' At8:45 a.m., Pinkerton and Ruth Wilson," a traininginstructor,were summoned to Hayden's office.Hayden told them that "a serious thing" had beenreported to him, that Wilson was sewing for Pinker-ton and giving her the "coupons" to turn in formoney.7 He said he had not believed it, but he hadwatched them and observed that Wilson was sewingfor Pinkerton, so he had to let them go. Pinkertonsaid, "Well, that's being done in the plant everyday" and asked Hayden why he had not told themthey were "doing wrong." Hayden said he knew'Hayden did not testify concerning this conversation'The penaltyof dischargecould only apply to employees°Wilson subsequently married andtestified atthe hearing as Ruth Wil-son Parmer23nothing about such a practice and said he had re-ported the matter to Fort Deposit, saying that Wil-son and Pinkerton were two of his best hands, buthewas told to let them go. Pinkerton askedHayden, "If it's that much against the rules, howcome you didn't tell us that it was against the rule?"Hayden said he thought they knew it was againstthe rules. Pinkerton explained to Hayden that Wil-son had asked to sew on Pinkerton's machinebecause to teach the trainees "she wanted to learnto put the pants leg through the folder like I wasputting through there." Hayden did not commenton Pinkerton's explanation and Pinkerton askedhim for "a showing why I was being terminated"but Hayden said he could not give it Pinkerton andWilson "checked [their] cards" and left the plant.Respondent contends that there is no "proof"that it had any knowledge of Pinkerton's union ac-tivities and that she was discharged for engaging ina practice that amounted to stealingPinkerton signed a union card, solicited otheremployees to sign cards, attended a union meetinglate in April, and, on the morning of her dischargeon May 1, "hollered" to other employees on theproduction line that there would be another unionmeeting that evening. The record contains ample"proof" that Respondent was aware of Pinkerton'sunion activities.Utility operator Jeannette Davistestified that James Duncan, supervisor of theGreenville cutting department, was visiting herhome "around the middle of April" and asked herif she had heard anything about the Union at theplant.8Davis said "no" and Duncan said, "Well, Idon't know if you know it or not, but your goodfriend,Ruth Pinkerton, is a union organizer, shehas always been for the Union." Davis said she"didn't know anything about it." Duncan spokeabout "bad things" if the Union got in-" strikesand things of that nature. He felt the Companycould offer us more." Duncan denied telling DavisthatRuth Pinkerton was for the Union or everdiscussing the Union with her. Davis' testimony isquite detailed and she impressed me as a reliablewitness. I credit her testimony that Duncan told herthat Pinkerton was a union organizer.RuthWilson testified that Pete Norman,9 thetraining coordinator for the Greenville and FortDeposit plants, meets with the training instructorsat the Greenville plant approximately every 2weeks. Norman told the instructors during meetingsinApril that they were not to engage in union ac-tivities and asked them "if we could figure out away that we could find out who was pushing theUnion in the plant." Wilson said that Ruth Pinker-ton, Jean Cooper, and Virginia Lowery were men-tioned at these meetings and that she "was askedone time to ask Mrs. Pinkerton for a Union card."rA production ticket is attached to each work bundle given an operatorand shows the amount of money paid for the completion of the bundle°Davis is Duncan's niece° Pete Norman is the son of Respondent's president, Ralph Norman 24DECISIONSOF NATIONALLABOR RELATIONS BOARDNorman told the instructors that the Union washaving meetings on Thursday nights at the HolidayInn in Greenville. Shortly before her discharge onMay 1, Wilson was given copies of a 3-page docu-ment headed "Questions and Answers About OurFuture" to distribute "to the girls in [her] depart-ment." The document advanced reasons why theemployees should vote against the Union at thescheduled Board election. Wilson's 'testimony thatPinkertonwasmentioned as a possible union"pusher" at a meeting with Norman and that shewas aksed to get a union card from Pinkerton is un-contradicted.10 Her further testimony that Normanadvised the instructors that the Union was holdingmeetings at the Holiday inn and that she was givenantiunion material to distribute to employees is alsouncontradicted It thus appears that Respondentwas concerned about union activities at the plantand that it had reason to suspect that Pinkerton wasa union organizer.Wilson in fact asked Pinkerton for a union cardinApril but Pinkerton refused to give her one. Thenext day, Pinkerton asked Supervisor Carolyn Kirk-land where she could find employee Boswell. Kirk-land remarked she knew what Pinkerton wantedwith Boswell. Pinkerton said, "Okay, you knowwe're trying to organize the Union. I want you tofind out how many employees is in Greenville."Kirkland said, "I will, but don't you let me down "Boswell came up and Pinkerton told her, in Kirk-land's presence, not to give Wilson a union card.It thus appears that Kirkland knew about Pinker-ton's union activity before Pinkerton asked Kirk-land where she could find Boswell.Ifind from the foregoing facts that Respondentknew that Pinkerton was a union organizer before itdischarged her on May 1, 1969.Manager Hayden's explanation for the May Idischarges may be summarized as follows: TrainingCoordinator Pete Norman told him on April 30 thatWilson was sewing for Pinkerton. Hayden told Nor-man he "would check it out." Hayden walked intothe sewing area and observed Wilson and Pinkertonfrom a distance of about 50 feet. He saw that Wil-son was sewing and that Pinkerton was "clippingand stacking " He "went on around through theplant and came back by the machine shop and10Pete Norman deniedtellingWilson or anyone else that Pinkerton orany other employee was in the Union Wilson did not say who had askedher to get a union card from Pinkerton11Eva Webb testified that in February 1969 she held back tickets givento her by Supervisor ValerieLoweHayden asked her some time later if shehad tickets she "didn't put on " Webb told him she"didn't show it becauseitwas more than I could have sewed"Hayden said "they had to keep upwith the amount that was going down the line" and that he would send Su-pervisor Glenda Williams to recount the tickets It appears from Webb'suncontradicted testimony that Hayden was concerned that all productionbe reported and not whether Webb was turning in tickets for bundles shehad not sewn herself11Pinkerton testified that she actually lost production when Wilson tookover her machine because Wilson"couldn't sew as good as I could, and itwas just delaying my work for her to sew and me standing there waiting forher Because what she sewed,half of them had to be repaired, ripped outand fixed anyway "stood there and observed it again for quite awhile." He estimated that Wilson sewed and Pin-kerton clipped and stacked for "at least an hour "He called the two women into his office the nextday and told them what he had observed. He toldthem it was against the company rules to sew forothers and give them the production coupons toturn in. They "admitted they were doing that" andhe discharged them.Hayden said he could not remember asking Wil-sonwhy she was sewing for Pinkerton In hisopinion, it was "stealing" for Pinkerton to turn in"coupons for cash money that she did not sew "Ido not credit Hayden's testimony that Pinkertonbreached a plant rule by turning in tickets on bun-dles sewed by Wilson, and that her doing so was"stealing" from Respondent.Hayden admitted that the alleged rule againstoperators turning in tickets on bundles they had notsewn was never published and the record showsthat supervisors sewed from time to time in the in-terestof production and gave the productiontickets to employees to turn in.I I Pinkerton, Wilson,Virginia Hooper, and Guinevere Boswell testifiedthat they knew of no rule against getting credit forwork performed by a supervisor.Respondent does not dispute that its supervisorsoccasionally sew in the interest of production andgive the production tickets to employees to turn infor credit. It argues, however, that this practice isfar different from a supervisor or training instructor"helping [an employee] on the clock." It would bereprehensible for a supervisor or training instructorto neglect his own work to sew or otherwise help anemployee either to conceal the employees lack ofability or to increase his earnings But Pinkertonwas admittedly an employee in the "top echelon"and Pinkerton's earnings could easily have beenreviewed for any inexplicable increase in herproductivity. 12 Hayden, however, made no effort tocheck Pinkerton's explanation at the discharge in-terview thatWilson sewed on her machine forteaching purposes 1 t Although Hayden claimed thathe observed Wilson and Pinkerton on April 30 forabout an hour,14 he offered no explanation for notdischarging them at once if their conduct was tan-tamount to "stealing."" Wilson testified that she asked Pinkerton to let her use the machinebecause"1 had agirl on my training line who was doing pants bottoms and Ifeltmaybe if I sewed,Icouldteach this girl and it would help her " Wilsonalso testified that for about 2 weeks before her discharge on May I, shesewed at Pinkerton'smachine twice a day, every other day, up to 20minutes at a time, not only in the afternoon when Training CoordinatorPete Norman was at the Fort Deposit plant, but also in the morning whenNorman was at the Greenville plant In light of this testimony and Respon-dent's failure to adduce evidence to the contrary,1find that Wilson andPinkerton made no effort to conceal from management Wilson's sewing atPinkerton's machine" Pinkerton and Wilson estimated that Wilson sewed on Pinkerton'smachine no longer than 20 minutes at a time As Pinkerton received aproductioncredit of onlyabout 30 minutes a day for clipping and stacking,Hayden's testimony that Pinkerton did such work for about an hour whileWilson sewed is implausible I consider Pinkerton and Wilson reliable wit-nesses and reject Hayden's testimony that Wilson sewed at Pinkerton'smachine continuously for about an hour onApril 30 FORTEX MANUFACTURING CO.25Ifind for the foregoing reasons that Pinkerton'sturning in of tickets for work done in part by Wil-son was neither a breach of a plant rule nor"stealing" and that Hayden had no basis for a con-trary beliefPrior to Pinkerton's discharge, Respondent dis-tributed an antiunion document to its employeesand posted an invalid rule prohibitng the employeesfrom engaging in union solicitation at the plant dur-ing nonworking time Subsequent to Pinkerton'sdischarge and after a Board election, Respondent,as shown below, unlawfully solicited employees towithdraw from the Union. In view of Respondent'shostility to the Union, its knowledge of Pinkerton'sunion activity, and its unconvincing explanation forher discharge, I find that Respondent dischargedPinkerton on May 1, 1969, to discourage member-ship in, and support of, the Union, in violation ofSection 8(a)(3) and (I ) of the Act. 15C. Assisting Employees to Withdraw From the UnionAboutNovember 10,1969,Respondentfurnished employees at the Greenville and FortDeposit plants with copies of the following lettersigned by President R. R Norman and Secretary-Treasurer C. B. Haisler.TO OUR EMPLOYEES:QUESTION: You ask us if you must join theunion to work for Fortex2ANSWER Fortex does not require anyone tojoin the union in order to hold a job with For-tex.Do not let anyone pressure you to sign aunion card if you do not want to sign.QUESTION. You ask us how you can cancelyou union card once you have signed up?ANSWER: You may cancel your membershipcard anytime by writing the union and so noti-fying them. Keep a copy of your letter to theunionYour supervisor will assist you if youask.Emma Leona Sexton testified that she went toPresident Norman's office and "asked him if it wasso, that we- could sign a slip of paper and get ourmembership cards back." Norman said he hadsome forms if she wanted to sign one and handedher a copy of the following letter which he hadprepared.Amalgamated Clothing Workers of America15 Union Square New York, N. Y. 10003Dear Sir.Iam an employee of Fortex ManufacturingCompany, Inc. working at Fort Deposit orGreenville AlabamaISThe complaintdoes not allege that Wilson's discharge was violative ofthe Actand the parties did not litigate the matter at the hearing I thereforedo not reach thequestion whether her discharge was an unfair labor prac-ticePlease cancel my union membership cardYours truly,Sexton signed the form letter and Norman dated it.He asked Sexton for her address and wrote it on theform He gave Sexton another copy to sign and saidshe should keep one and he would "keep one tomail to the Union."-TinyEllenStinsontestifiedthatearlyinNovember she asked Training Instructor AvisHamm how she felt about the Union. Hamm saidshe had signed a union card while "in training" buthad since written the Union to get her card back,and if Stinson wanted her card back, she could getthe address of the Union from Hayden A little laterHamm told Stinson that Hayden wanted to see herStinsonwent to the office where Hayden saidHamm had told him that Stinson wanted to talk tohim about getting her union card back and aboutgetting the Union's address Stinson said that wasso. Hayden wrote the Union's address on a piece ofpaper and also wrote on a blank piece of paper,"Dear Sirs, I would like to revoke my membershipin the Union as of this date." He gave her "the car-bon and the copy of the stuff I was to write," andtold her "to put 15 minutes time on [her] timesheet "16 Head Training Instructor Barbara Nix toldStinson that afternoon she was glad Stinson hadreconsidered and she wished Stinson would try toget Jewel McCormack "to get out of it too." Nixgave Stinson "a three page sheet of questions andanswers about the Union and asked her to read itand try to get the other girls to read it and changetheir minds about the Union."About a week later, Hamm asked Stinson if shehad sent the letter off to the Union and Stinson toldher no Later that day, Hamm told Stinson thatHayden had information about the Union and if shewanted to get her union card back, that Haydenhad forms available. The next morning, Hamm toldStinson and two other trainees that Hayden had in-formation about the Union "and if we wanted to goin there and talk to him about that, that he wouldtalk to us " Hamm accompanied the three traineestoHayden's office and left. Hayden said he wasglad they had reconsidered about the Union, he hadforms available "if [they] wanted to sign," and hewished they would try to get their friends to recon-sider.He said the Union was not in the "best in-terest" of the Company and the employees, the em-ployees would still have to pay union fees and duesif they went out on strike "with no income," andthe Company would have no market to sell pajamasand "would go broke" if it "went union." Hehanded the three employees withdrawal forms"with the carbon to them." They signed the forms.Hayden put the originals "in an unsealed envelopeon his desk" and gave the carbon copies to the em-ployees." Stinson was in Hayden's office about 5 minutes 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaulineMills testified that Supervisor EufaGoodson told her early in November, "Pauline, ifyou would like to get your union card back, Mr.Hayden has some forms in the office. All you haveto do is go fill out a form."Mills said,"the hell yousay. There ain't no way." Goodson said, "Well, all Iknow is what he said."HaydentestifiedthatatGreenvillethewithdrawal forms were kept in his office, that10-15 employees came to his office and signedwithdrawal forms, and that for some employeesRespondent furnished postage and envelopes, andmailed the withdrawal letters to the Union. Pres-identNorman testified that about 20 employeessigned withdrawal forms at Fort Deposit and af-firmed Sexton's testimony that she signed a form inhis office, which he mailed to the Union.In hisletter of November 10 to the employees,President Norman invited them to ask their super-visors for assistance if they wanted to cancel theirmembership in the Union. When Sexton came tohis office and inquired about getting back her mem-bership card, Norman handed her a withdrawalform he had prepared for signature, dated the form,supplied her address, and mailed the withdrawalletter to the Union. Greenville Manager Haydensummoned Stinson to his office early in November,where he wrote out a withdrawal letter to theUnion for Stinson when she affirmed that she hadspoken to Training Instructor Hamm about gettingout of the Union. About a week later, Hammbrought Stinson and two othertraineesto Hayden'soffice to talk about the Union. Hayden said he wasglad they had "reconsidered" about the Union, ex-plained to them why the Union was not in their"best interest" or the Company's, and gave themcopies of the withdrawal form prepared by Pre-sident Norman to sign. Hayden kept the originalsigned copies and mailed them to the Union. Super-visor Goodson suggested to Pauline Mills that shefillout a withdrawal form in Hayden's office. Bythusencouragingand assistingemployees towithdraw from the union, Respondent interferedwith the right of its employees to "decide of theirown free will, independently of employersolicita-tion, to withdraw their union designations."MartinTheatres of Georgia, Inc., d/b/a WTVC,126 NLRB1054, 1058. Cf.Cumberland Shoe Company,160NLRB 1256, 1259.CONCLUSIONS OF LAW1.By discharging Ruth Pinkerton on May 1,1969, because of her activity on behalf of theUnion, Respondent violated Section 8(a)(3) and(1) of the Act.2.Respondent violated Section 8(a)(1) of theAct by promulgating and maintaining a plant ruleprohibiting employees from engaging in union sol-icitation during nonworking time and by assistingemployees in the withdrawal of union designations.THE REMEDYIshall recommend that Respondent cease anddesist from the unfair labor practices found andfrom in any other manner interfering with, restrain-ing, or coercing its employees in the exercise oftheir rights under the Act, that it reinstate RuthPinkerton with backpay computed according to theformula set forth in F.W. Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716, and that it post an appropriate notice.Upon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend is-suance of the following:ORDERRespondent, FortexManufacturingCompany,Inc., its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Dischargingorotherwisediscriminatingagainst any employee because of his membership inor his activities on behalf of Amalgamated ClothingWorkers of America,AFL-CIO,or any other labororganization.(b) Promulgatingandmaintainingaruleprohibiting employees from engaging in union sol-icitationon Respondent'spremises during non-working time.(c)Assisting employee withdrawal from Amal-gamated Clothing Workers of America,AFL-CIO,or any other labor organization.(d) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights under Section 7 of the Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a)Offer to Ruth Pinkerton immediate,full, andunconditional reinstatement to her former or sub-stantially equivalent position,without prejudice toher seniority or other rights,privileges,or workingconditions,and make her whole for any loss ofearnings she may have suffered,in the manner setforth in the section hereof entitled"The Remedy."(b)NotifyRuth Pinkerton, if presently serving inthe Armed Forces of the United States of her righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request,make availableto the Board or its agents,for examination andcopying,all payroll records,social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisrecommended Order. FORTEX MANUFACTURING CO.27(d) Post at its plants in Fort Deposit and Green-ville,Alabama, copies of the attached noticemarked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region15 shall, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbyRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswherenoticestoitsemployeesarecustomarily posted. Reasons -le steps shall be takenby it to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,whatstepshavebeentakentocomplyherewith. 18'r In the event no exceptions are filed asprovided bySection 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, asprovidedin Section102 48of the Rules and Regulations, beadoptedby the Boardand become its findings, conclusions,and order, andall objections thereto shallbe deemedwaived forall purposes In the eventthat the Board'sOrder is enforcedby a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading "Posted byOrderof the Na.tionalLaborRelations Board" shall be changed to read"Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order ofthe National LaborRelations Board "is In the eventthat this recommended Order is adoptedby the Board,this provisionshall be modifiedto read"Notify saidRegional Director, inwriting, within10 days fromthe date ofthis Order,what steps Respondenthas takento complyherewith "1969. If she should currently be serving in theArmed Forces of the United States, we willnotify her of her right to full reinstatment uponapplication after discharge from the ArmedForces in accordance with the Selective Ser-viceAct and the Universal Military Trainingand Service Act, as amended.WE WILL NOT discharge or otherwise dis-criminate against employees because of theirunion activity.Our employees are free to engage in unionsolicitation on our premises during nonworkingtime.WE WILL NOTassistour employees inwithdrawing their membership from Amalga-matedClothingWorkersofAmerica,AFL-CIO, or any other labor organization.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exer-cise of their rights of self-organization underthe Act.Allour employees are free to become andremain, or to refrain from becoming or remaining,members of the above-named or any other labor or-ganization.FORTEX MANUFACTURINGCOMPANY, INC.(Employer)DatedByAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL offerRuth Pinkerton her formerjob and payfor wages she lost since May 1,(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, T6024 Federal Building (Loyola),701LoyolaAvenue,New Orleans, Louisiana70113, Telephone 504-527-6391.